UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 13, GOLDPOINT RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53452 75-3250686 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Fairfax Avenue #A11-123 Los Angeles, CA 90036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 213-590-7249 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02.
